                    IN THE QNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           NO. 5:18-CR-00061-B0-2
                                                         FILED IN O/.N
                                                           ON      //    ry
                                                                              rr
                                                                               [A/( ·
                                                                                         tfl
                                                                Peter A. Moore9 Jr., Clerk
UNITED STATES OF AMERICA                                        US District Court
                                                                eastern District of NC
           v.

TERRY LAVELLE INGRAM


                            ORDER OF FORFEITURE

     WHEREAS,     pursuant to the entry of a plea of guilty by the

defendant, on July 11, 2018 to violations of 18 U.S.C. §§ 922(g) (1)

and 924,   and further evidence of record and as presented by the

Government, the Court finds that the following personal property

is hereby forfeitable pursuant to 18 U.S.C. § 924(d) (1), to wit:

     a) Springfield Armory Model XD40,       .40 caliber firearm,

serial number XD531081,

     b) Hi-Point Firearms, Model C9, 9 mm firearm,       serial number

P1648675, and

     c) Any and.all related ammunition;

     AND WHEREAS, by virtue of said finding, the United States

is now entitled to possession of said personal property,

pursuant to Fed. R. Crim. P. 32.2(b)(3);




                                     1
      It is hereby ORDERED, ADJUDGED and DECREED:

      1.    That based upon the Guilty Plea as to the defendant,

the United States is hereby authorized to seize the above-stated

personal property, and it is hereby forfeited to the United

States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b) (3).     In

accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

become final as to the defendant at sentencing.

      2.    That upon sentencing and issuance or the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate

a reference to this .Order of Forfeiture in the applicable

section of the Judgment, as required by Fed. R. Crim. P.

32.2 (b) (4) (B).

      The Clerk is hereby directed to send copies of this Order

to all counsel of record.

      SO ORDERED.   This   __J_   day of            2018.




                                      2
